

 SCON 28 ENR: To establish the Joint Congressional Committee on Inaugural Ceremonies for the inauguration of the President-elect and Vice President-elect of the United States on January 20, 2017.
U.S. Senate
2016-02-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



One Hundred Fourteenth Congress of the United States of America2d SessionBegun and held at the City of Washington on Monday, the fourth day of January, two thousand and
			 sixteenS. CON. RES. 28IN THE SENATE OF THE UNITED STATESFebruary 3, 2016Agreed toCONCURRENT RESOLUTIONTo establish the Joint Congressional Committee on Inaugural Ceremonies for the inauguration of the
			 President-elect and Vice President-elect of the United States on January
			 20, 2017.1.Establishment of joint
 committeeThere is established a Joint Congressional Committee on Inaugural Ceremonies (in this resolution referred to as the joint committee) consisting of 3 Senators and 3 Members of the House of Representatives, to be appointed by the President of the Senate and the Speaker of the House of Representatives, respectively. The joint committee is authorized to make the necessary arrangements for the inauguration of the President-elect and Vice President-elect of the United States on January 20, 2017.2.Support of the joint
 committeeThe joint committee—(1)is authorized to utilize appropriate equipment and the services of appropriate personnel of departments and agencies of the Federal Government, under arrangements between the joint committee and the heads of those departments and agencies, in connection with the inaugural proceedings and ceremonies; and(2)may accept gifts and donations of goods and services to carry out its responsibilities.Secretary of the SenateClerk of the House of Representatives